        Case 1:21-md-03010-PKC Document 29-3 Filed 08/31/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

IN RE GOOGLE ADVERTISING                                      Case No. 21-md-3010 (PKC)
ANTITRUST LITIGATION
                                                              [PROPOSED] ORDER RE
                                                              MOTION FOR ADMISSION
                                                              PRO HAC VICE
P. KEVIN CASTEL, District Judge

        The motion of MICHAEL J. FULLER, JR. for admission to practice Pro Hac Vice in the

above-captioned action is granted.

        Applicant has declared that he is a member in good standing of the Supreme Court of

Georgia; and that his contact information is as follows:

        Michael J. Fuller, Jr. (pro hac vice to be sought)
        FARRELL & FULLER, LLC
        1311 Ponce De Leon, Suite 202
        San Juan, PR 00907
        Telephone: (939) 293-8244
        Fax: (939) 293-8245
        mike@farrellfuller.com

        Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Plaintiff Journal, Inc., individually and on behalf of all others similarly situated, in the above

entitled action:

        IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

DATED: _______________________                 _________________________________________
                                               United States District/Magistrate Judge
